—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Beldock, J.), rendered June 2, 1993, convicting him of attempted murder in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of the branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s contention that the hearing court erred in denying suppression of his inculpatory statements to the police is without merit. The record clearly supports the court’s determination that the statements were voluntarily made rather than the product of coercive tactics, and there is no basis to disturb that determination (see, People v Sirno, 76 NY2d 967; see also, People v Figueras, 199 AD2d 409).
The remarks by the prosecutor in the summation were fair comment on the evidence and constituted legitimate responses to the defense counsel’s summation (see, People v Galloway, 54 NY2d 396; see also, People v Ashwal, 39 NY2d 105).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Miller, J. P., Thompson, Ritter and Krausman, JJ., concur.